DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-29 in the reply filed on 08/25/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 20, 26, 27 and 31-33 of U.S. Patent No. 9,371,555. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated thereby see table below:
Application claims
Patented claims
Remarks
1
1
All limitations included.
2
26 and 27
All limitations included.
3
7
Identical
4
13
Identical
5
8
Identical
6
11
Identical
7
12
Identical
8
9 and 10
All limitations included.
10
31
Identical
11
2
Identical
12
3
Identical
13
4
Identical
15
5
All limitations included.
16
1
All limitations included.
17
1 and 20
All limitations included.
18
32
Identical
19
33
Identical


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,371,555 in view of claim 19 of U.S. Patent No. 10,247,723. 
U.S. Patent No. 9,371,555 does not show the limitations of claim 20. However, claim 19 of U.S. Patent No. 10,247,723 discloses the limitations of claim 20.
It would have been obvious to a person of ordinary skill in the at the time the invention was made to modify/combine the lighting system of U.S. Patent No. 9,371,555 with the limitations as taught by claim 19 of U.S. Patent No. 10,247,723 for purpose of providing an advantageous way of using spectral ranges as needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HIASCH et al. [U.S. 7,580,185] and OOI et al. [U.S. 5,844,638].
Regarding claim 1, HAISCH et al. discloses a lighting system comprising: a lamp housing (not shown but operationally required; FIG. 1) including a lamp (71 FIG. 1); a first lens (73 FIG. 1) to collimate the broad spectrum light (evident of xenon lamp 423 FIG. 4) that exits the lamp housing through the light-port; an infrared absorbing filter (83 FIG. 1; see Tables | and 2 in col.s 9 and 10) to pass a first portion of the collimated broad spectrum light and absorb infrared light of the broad spectrum light that passes through the light-port and that is collimated by the first lens, wherein the first portion of the collimated broad spectrum light comprises a second portion of the collimated broad spectrum light; an optical element (75-78 FIG. 1) to pass the second portion of the collimated broad spectrum light after the first portion of the collimated broad spectrum light reaches the optical filter; and a second lens (79 FIG. 1) to disperse the second portion of the collimated light that passed through the optical element.
HAISCH et al. is silent about the lamp housing having a light-port and the optical element being an optical filter.
OOI et al. teaches a lighting system comprising a lamp housing (103 as shown in FIG. 3) including a lamp (11a FIG. 3) and a light-port (13, 17 FIG. 3), wherein broad spectrum light from the lamp exits the lamp housing through the light-port; and an optical filter (10, DM1-DM4 FIG. 3) to pass the second portion of the collimated broad spectrum light (characteristics of dichroic mirrors DM1-DM4&) after the first portion of the collimated broad spectrum light reaches the optical filter.
Therefore, it would have been obvious to one of ordinary skills in the art, at the time the claimed invention was made, to incorporate the optical filter and the lamp housing with a light port of taught by OOT et al. with the lamp of HAISCH et al. to improve the contrast on the desired light output and enhance the control over spectral intensity of the light emitted by the illumination system.

Regarding claim 2, HIASCH et al. further discloses the first lens (73 FIG. 1) comprises a condenser lens (evident of shape).
Regarding claim 3, although HIASCH et al. is silent about the first lens comprising a Fresnel lens, absent persuasive evidence that the claimed lens type is significant, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to utilize the known Fresnel lens in order to reduce the size of the lamp and enhancing the intensity uniformity the illumination system.
Regarding claim 10, although HIASCH in view of OOI is silent about that less than 1% of the broad spectrum light from the lamp exits the lamp housing other than through the light- port, it would have been obvious to one of ordinary skills in the art, at the time the claimed invention was made to adjust the light port to utilize a desired amount light from the lamp to provide proper illumination without having excess intensity and heat allowing the filters to operate at a cooler temperature.

Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HIASCH et al. (US 7,580,185) and OOI et al. (US 5,844,638) in view of Jess et al. [U.S. 8,659,651].
Regarding claim 4, HIASCH et al. is silent about the optical element being an IR blocking filter and a short pass filter. OOI et al. further teaches the short pass filter (DM3 FIG. 3) filters out light of the first portion of the collimated broad spectrum light (LB FIG. 3).
However, HIASCH et al. in view of OOI et al. does not explicitly discloses the infrared blocking filter absorbing residual infrared light of the first portion of the collimated broad spectrum light, and wherein the short pass filters out light with wavelengths greater than 650 nm.
JESS et al. teaches an illumination system comprising a lamp (53 FIG. 1), an IR filter (71 FIG. 1) and an optical filter (21, 25 FIG. 1) including an IR blocking filter (27 FIG. 1); wherein, the infrared blocking filter absorbs residual infrared light of the first portion of the collimated broad spectrum light.
Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to utilize an IR blocking filter as taught by JESS et al. to absorb residual infrared light of the first portion of the collimated broad spectrum light of HIASCH et al. in view of OOT et al. in order to further remove undesired light to enhance the spectral quality of the light output.
Although HIASCH et al. in view of OOI et al. and JESS et al. is silent about the short pass filters out light with wavelengths greater than 650 nm, absent persuasive evidence that the claimed wavelength is significant, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to utilize a filter with preferred cutoff wavelength according to the desired application of the illumination system.

Regarding claim 5, HIASCH et al. is silent about a reflector. OOI et al. further discloses a reflector (M1 and DM1 FIG. 3) to reflect the first portion of the collimated broad spectrum light. Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to further incorporate the reflector of OOI et al. to reflect the light that passes through the infrared absorbing filter of HIASCH et al. to provide desired optical path and illumination characteristics.

Regarding claim 6, OOI et al. further teaches the first portion of the collimated broad spectrum light reflected by the reflector (M1 and DM1 FIG. 3) propagates to the infrared blocking filter (DM2 FIG. 3), and wherein the second portion of the collimated broad spectrum light that propagates to the infrared blocking filter, as part of the first portion of the collimated broad spectrum light, passes through the infrared blocking filter and then through the short pass filter (DM3 FIG. 3). The motivation to combine is same as above.

Regarding claim 7, OOI et al. further teaches the first portion of the collimated broad spectrum light reflected by the reflector (M1 and DM1 FIG. 3) propagates to the short pass filter (DM3 FIG. 3), and wherein the second portion of the collimated broad spectrum light that propagates to the short pass filter, as part of the first portion of the collimated broad spectrum light, passes through the short pass filter. The motivation to combine is same as above.
JESS et al. further teaches the second portion of the collimated broad spectrum light that propagates to the optical element (13 FIG. 1), as part of the first portion of the collimated broad spectrum light, through the infrared blocking filter (27 FIG. 1). The motivation to combine is same as above.

Regarding claim 8, OOI et al. further teaches the reflector (M1 and DM1 FIG. 3) comprises a dichroic mirror (DM1 FIG. 3). The motivation to combine is same as above. 
Although HIASCH et al. in view of OOI et al. and JESS et al. does not explicitly discloses the dichroic mirror absorbs at least a portion of infrared light that passes through the light-port and the infrared absorbing filter, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made that the dichroic mirror as taught by HIASCH in view of OOI and JESS is capable of absorbing at least a portion of infrared light, as part of its physical characteristics, in its operation.
Claim 11-13, 15, 16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HIASCH et al. [U.S. 7,580,185] and OOI et al. [U.S. 5,844,638] in view of Lewis et al. [US 5,377,003].
Regarding claim 11, HIASCH is silent about a ring stand; a first support ring removably attached to the ring stand; and a base.
LEWIS et al. teaches an illumination system comprising a lamp (10, 11 FIG. 8) and a ring stand (shown but not labeled in FIG. 8 holding 32-35); a first support ring (26, 33 and plate holding 34 FIG. 8) removably (only 33 and 34 part) attached to the ring stand; and a base (operationally required also shown but not labeled in FIG. 8).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to combine the structure including the support ring, the ring stand and base of LEWIS with the illumination system of HIASCH in view of OOT in order to utilize the illumination system as a luminaire known in the state of the art.

Regarding claim 12, HIASCH further discloses the second lens (79 FIG. 1) comprises a first dispersing lens and a second dispersing lens (the pair of lenses shown in FIG. 1). HIASCH is silent about a support ring.
LEWIS further teaches the first support ring (plate holding 34 FIG. 8) holds the lens (34 FIG. 8) in place.
Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to utilize the ring stand LEWIS to hold the first dispersing lens and the second dispersing lens HIASCH to enhance the ease of use of the illumination system.

Regarding claim 13, HIASCH further discloses a gap (as shown in FIG. 1) between the first convex side (of first lens of 79 FIG. 1) and the second convex side (of second lens of 79 FIG. 1). Although HIASCH is silent about the first and second dispersing lenses being plano- convex lenses, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to utilize known plano-convex lenses to improve the phase front uniformity.

Regarding claim 15, although HIASCH does not explicitly disclose the separation amount in the gap, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to pick an optimal range of 2 millimeters and 4 millimeters, including 3 millimeters, according to known methods, for a preferred lens pair to achieve a preferred size of the assembly.

Regarding claim 16, HIASCH is silent about a wall. LEWIS further teaches a wall (shown to be connecting 30-35 FIG. 8), wherein the light- port (12 FIG. 8) is located within the wall (operationally evident), and wherein a position of the second lens (32 FIG. 8) is adjustable in at least one of a direction parallel (up-down as operationally required of 32 FIG. 8) to the wall and a direction perpendicular to the wall. Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to combine the wall of LEWIS to accommodate the light port of HIASCH in view of OOI, such that the second lens is movable with respect to the wall, to enhance the structural modularity of the lighting system.

Regarding claim 18, HIASCH is silent about a top. LEWIS further teaches the lamp housing (accommodating 10 FOG. 6) comprises a top (operationally evident of 30), wherein the light-port (accommodating 12 and 30 FIG. 6) is within the top, wherein the first lens (12, 30 FIG. 1) is within the light-port. Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to combine the top of LEWIS with lamp housing of HIASCH in view of OOI, such that the infrared absorbing filter, the optical filter, and the second lens are located at above the top, in order to provide illumination in a preferred direction according to the application of the illumination system.

Regarding claim 19, HIACH is silent about a bottom. LEWIS further teaches the lamp housing (accommodating 11 FIG. 6) comprises a bottom (operationally evident of 32 FIG. 6), wherein the light-port (32 FIG. 6) is within the bottom. Therefore, it would have been obvious to one of ordinary skills in the art at the time the claimed invention was made to combine the bottom of LEWIS to accommodate the light port of HIASCH in view of OOI, such that the first lens is within the light-port and the optical elements are located below the bottom, in order to provide illumination in a preferred direction according to the application of the illumination system.
Allowable Subject Matter
Claims 9, 14, 17 and 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 9, 14, 17, 20, 21 and 27, each recites further details of the lighting system, which are not disclosed or suggested by the prior of record. Claims 22-26 depend on claim 21. Claims 28-29 depend on claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/           Primary Examiner, Art Unit 2875